 

Exhibit 10.63

 

HARMAN

400 Atlantic Street, 15th Floor

Stamford, CT 06901 USA

[gaegecamc4ao000001.jpg]  +1.203.328.3501

[gaegecamc4ao000002.jpg]  +1.203.328.3951

 

[gaegecamc4ao000003.jpg]

 

May 10, 2016

 

Personal & Confidential

 

Mr. Mohit Parasher

5 Anthony Road

Singapore

 

Dear Mohit:

 

I am pleased to confirm your appointment to the position of Executive Vice
President and President – Professional Solutions Division.  In this role you
will report directly to me and you will be a member of the HARMAN Executive
Committee.   You will be located at our offices in Northridge, California.  This
offer provides the following:

 

Effective Date:  The effective date of your new position will be May 12, 2016.

 

US Work Authorization:  This offer is contingent upon your receiving L-1 visa
authorization to work in the U.S.  The Company will provide all legal services
required to comply with U.S. immigration, labor and employment laws.  The
Company will seek to secure your visa and temporary work permits required for
your legal employment in Northridge, California.  However, please be aware the
company cannot guarantee the issuance of visa and work permits.  Visa and work
permits are subject to the approval of the U.S. Citizenship and Immigration
Services (“USCIS”).

 

Base Salary:  Your annual base salary will be increased to $450,000 payable in
accordance with our corporate payroll schedule.   This salary change will be
effective May 11, 2016.

 

Bonus:  Beginning with fiscal year 2017, you will be eligible to participate in
the Key Executive Officers Bonus Plan with a target bonus opportunity equal to
75% of your base salary and a 150% maximum. This bonus program is based upon
HARMAN's achievement of its business plan, as well as your achievement of
personal performance goals.  For the remainder of FY16 you will continue to
participate in your current SIP per the terms and provisions previously
communicated to you.

 

[gaegecamc4ao000004.jpg]

 

--------------------------------------------------------------------------------

 

Long Term Incentive Program:  You will continue to be eligible to participate in
HARMAN's long-term incentive program (“LTI”) at a level commensurate to your
position. The next general grant is expected to be in September 2016.  The value
and vehicle mix of LTI grants are subject to the annual review and approval by
the Compensation & Option Committee (the “Committee”) of the Board of
Directors.  The target value of the September 2016 grant for your role is
anticipated to be $800,000; however the final amount will be determined by the
Committee.  Historically, grants at your level are comprised of, at target, 60%
Performance-Vested RSU’s which vest on the third anniversary of the grant date
based upon achievement of performance targets, and 40% Time-Vested RSU’s which
vest ratably over a three year period; however the final mix will be determined
by the Committee.  Vesting of all awards is contingent upon you being employed
by HARMAN on the vesting date(s).  The LTI grants will be subject to the terms
and conditions of the grant award agreement as approved by the Committee. 

 

Car Allowance:  Upon your relocation to the US you will be eligible to receive a
car allowance of $1,500 per month paid in accordance with our US regular payroll
schedule.  Until your relocation to the US occurs you will continue to receive a
car allowance per your employment agreement in Singapore.

 

Vacation:  Upon your relocation to the US, you will be eligible for accrual of
four (4) weeks of vacation annually.

 

Relocation:  This position is based in Northridge, California and you have
committed to moving to California by August, 2016. To this end, you will be
eligible for relocation assistance as outlined in the HARMAN Relocation Policy
upon your arrival in the US. Before your relocation can be initiated you will be
required to sign a Relocation Payback Agreement. Both the Policy and Payback
Agreement will be provided to you by our relocation vendor upon your acceptance
of this offer.  

 

Other Benefits:  Additional benefits, as defined by Company policy and governing
plan documents, currently include medical, dental, vision, life insurance, short
and long-term disability insurance, tuition reimbursement, 401(k) Retirement
Savings Plan and all Company-paid holidays.   Eligibility to participate in
these benefits commences as of your date of hire.

 

The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.

 

HARMAN is not hereby offering you lifetime employment or employment for a fixed
or implied period of time.  Either you or HARMAN may terminate your employment
at any time, with or without cause or notice.  The at-will nature of your
employment relationship cannot be changed except in a written document signed by
you and me. Except as otherwise set forth above, upon termination of your
employment, HARMAN will have no further obligations to you under this letter
agreement.

 

Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator.  The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply.  Such arbitration shall be
conducted in Northridge, California or such other location as to which you and
HARMAN agree.  The law of California, without regard to its choice of law rules,
shall govern any such dispute, and the arbitrator shall not have authority to
vary or alter the terms of this letter.

 

 

--------------------------------------------------------------------------------

 

Please sign and return the original of this letter indicating your acceptance of
this position and agreement with the terms noted above.  You should retain one
copy of this letter for your files.

 

Mohit, congratulations - we look forward to your continued outstanding
contributions to the organization!

 

Best regards,

 

/s/ Dinesh C. Paliwal

 

Dinesh C. Paliwal

Chairman, President and Chief Executive Officer

HARMAN International

 

ACCEPTED AND AGREED:

 

/s/ Mohit Parasher

 

26 May 2016

Mohit Parasher

 

Date

 

 